DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1 and 11 under 35 USC § 102(b) anticipated by WO 2019/106921 A1 is withdrawn by the examiner in view of the amendment filed on 1/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression “steam:oil mass ratio” on the last line of claim 1 renders the claim indefinite because there is no step in claim 1 indicated that oil (crude oil) is contacted with steam. Steam is only in contacted with the hydrotreated atmospheric residue in claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/106921 in view of GONG et al. (US 2019/0119586 A1).
The WO reference discloses a process comprising: separating crude oil into at least two or more fractions in an atmospheric distillation column, wherein one of the fractions is an atmospheric residue (see par [0007]); hydrotreating (i.e. hydrodesulfurizing} the atmospheric residue to form a hydrotreated atmospheric residue (see par [0008]): combining steam with the hydrotreated atmospheric residue such that the partial pressure of the hydrotreated atmospheric residue is reduced (see par [0033] and [0046]); and cracking at least a portion of the hydrotreated atmospheric residue in the presence of a first catalyst at a reaction temperature of from 500°C to 700°C (see par [0033]) to produce a cracking reaction product comprising ethylene. Also see paragraph [0007] - paragraph [0044]; paragraph [0045] - paragraph [0088]: examples 1-3;

The WO reference does not teach that the cycle oil is hydrotreated, does not teach the ratio of steam to oil (hydrocarbon feed), does not teach that the crude oil has an API gravity of from 25-40o. 
GONG discloses a conventional FCC process wherein cycle oil is separated from the effluent, hydrotreated and then recycled to the FCC unit. GONG also teaches that the ratios of steam : hydrocarbon feed is either from 0.01 to about 0.5 or from 0.01 to about 0.3  (See para [0008]-[0171], [0260]-[0299] specifically, [0026], [0035], [0082] [0115], [0185], [0238]; examples 1-5; tables 1-6; see Figure 1-4;).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the WO reference by hydrotreating the cycle oil as suggested by GONG to remove contaminants. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the WO reference by utilizing a ratio of steam to hydrocarbon feed of 0.01 to about 0.5 as suggested by GONG because it is within the level of one of skill in the art to use either suggestion to sufficiently provide as diluent or heat to the hydrocarbon feed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of the WO reference by utilizing a crude oil having API as claimed because the WO reference teaches that a wide ranges of hydrocarbons/oil can be used as feedstock. It would be expected that the results would be the same or similar when using a crude oil having API gravity of from 25-40o. 

Response to Arguments
The argument that GONG only teaches steam to hydrocarbon feed ratio is from 0.01 to 0.3 is not persuasive because GONG also teaches that for heavy feedstock oil the ratio of steam to feed is 0.01 to about 0.5. It is within the level of one of skill in the art to select the ratios of either 0.01 to about 0.3 or 0.01 to about 0.5 to effectively provide heat/diluent to the hydrocarbon feed depending on the characteristics of a hydrocarbon feed. See para [0026], [0035], [0082] [0115], [0185], [0238]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/            Primary Examiner, Art Unit 1771